i          i      i                                                                i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-10-00009-CR

                                       Kristy Dawn ANDERS,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. B09-201
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 17, 2010

APPEAL DISMISSED

           The Court has before it Kristy Dawn Anders’s motion to dismiss her appeal. The motion is

signed by both Anders and her attorney of record. The motion is granted and this appeal is dismissed.

See TEX . R. APP . P. 42.2(a).

                                                       PER CURIAM

DO NOT PUBLISH